DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 20-21 and 24-39 are pending and examined on the merits.
	Claims 20-21 and 28-31 are currently amended.
	Claims 34-39 are newly presented.

Response to Arguments - Improper Claim Dependence
	The claim rejection of record is withdrawn due to amendments made to the claims in the claim set submitted 06/27/2022. 

Response to Arguments - Lack of Written Description
The claim rejection of record is withdrawn due to amendments made to the claims in the claim set submitted 06/27/2022.

Response to Arguments - Claim Rejections - 35 USC § 102
The claim rejection of record is withdrawn due to amendments made to the claims in the claim set submitted 06/27/2022.

Response to Arguments - Claim Rejections - 35 USC § 103
The claim rejection of record is withdrawn due to amendments made to the claims in the claim set submitted 06/27/2022.
Response to Arguments - Double Patenting
The claim rejection of record has been overcome due to the terminal disclaimer submitted 06/27/2022.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-21 and 24-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 21 both recite “the desired phenotype” without providing antecedent basis for the recitation. In fact, it remains unclear from continuing to read the claims what the desired phenotype may or may not be. 
The structure of claims 20-21 is confusing at best. The active method steps (a)-(e) recite only generic language in terms of phenotype and structure of the suppression elements. Item (d) recites “observing the resulting phenotype resulting from the transcribing.” Item (e) recites “ selecting from the population of modified soybean seeds at least one soybean seed comprising the modified soybean cells having the desired phenotype.” It is unclear if the phrase “having the desired phenotype” is intended to modify the phrase “at least one soybean seed” or “the modified soybean cells.” If it was intended to the be the former, Applicant’s omission of commas around the phrase “comprising the modified soybean cells” has unintentionally changed the meaning of the claim. 
Further, there is no requirement that the resulting phenotype and the desired phenotype need to be same. Still further, there is no indication that the phenotype desired phenotype is the fatty acid trait recited in the final two lines of the claims. 
Previous cases in this patent family have been allowed on the basis that the instant case disclosed that greater length of the FAD2 suppression elements led to greater suppression of FAD2 and a favorable fatty acid phenotype. As these claims are structured, it remains unclear that these patentable features are required by the instant claims. 
To overcome, these several bases of indefiniteness, the Examiner urges Applicant to restructure claims 20-21 to have specific recitations in the active method steps. In item (a) specify the types of FAD2 suppression elements provided. In item (d), specify that FAD2 is what is being suppressed. In Items (d) and (e), specify that the fatty acid phenotype is what is being observed and selected for. These amendments would make clear that the claims require the features that provided the bases of patentability in the parent claims.   

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663